Title: From George Washington to James Rumsey, 5 June 1785
From: Washington, George
To: Rumsey, James



Sir,
Mt Vernon 5th June 1785.

Your letter of the 10th of March came safe, but not in a short time after the date of it. The reason which you have assigned for giving me an order on Mr Ryan, is perfectly satisfactory. I wish that that or any other expedient would have extracted from him what he owes you. From the accot given of his circumstances & conduct, I fear you have incurred a bad debt with the manager of the Theatre.
As the Car[ria]ge house you was to build for me, was in such forwardness at the date of the above letter, & as you expected to have had it raised by the first of May last; I am very well satisfied with the advance it has made, & that it should continue, provided you can make it convenient to wait a while for your money; but I should be wanting in candor were I to give you assurances of speedy payment. The Kitchen & stable I would gladly have finished as soon as possible & what ever the cost of them amounts to, I will settle for without delay.
It gives me much pleasure to find by your letter that you are not less sanguine in your Boat project, than when I saw you last; and that you have made such further discoveries as will render them of greater utility than was at first expected: you have my best wishes for the success of your plan.
Inclosed are the proceedings of the Directors of the Potomac navigation—I pray you to have them set up at some public place. If the manager advertised for, can come well recommended, liberal wages will be given him. It were to be wished that the following qualities could be readily combined in the same person—integrity—Abilities—indefatigable industry—& if he has not experimental knowledge of this particular kind of work, at least that he may be possessed of a genius which may soon fit him for it.

Mr Ryan’s Note is enclosed, & I am with great esteem, Sir, &c.

G: Washington

